Title: To George Washington from William Grayson, 5 May 1785
From: Grayson, William
To: Washington, George



Dear Sir
N. York May 5th 1785.

Mr King one of the delegates of Massachusets bay, & a gentleman of great worth has particularly requested me to introduce to you, Mr Prince & Mr Darby, the former a Clergyman of amiable character, the latter the son of a respectable Merchant: They are travelling to Virginia & have a desire of calling at Mount Vernon.
I therefore hope you will excuse the liberty I take in presenting them to you. I have the honor to be with the highest respt Yr Affect. friend & Most Obedt Servt

Willm Grayson.

